Locher, J.,
concurring in part and dissenting in part.
R. C. 4909.17 provides, in pertinent part: “No rate, joint rate, toll, classification, charge, or rental, no change in any rate, joint rate, toll, classification, charge, or rental, and no regulation or practice affecting any rate, joint rate, toll, classification, charge, or rental of a public utility shall become effective until the public utilities commission, by order, determines it to be just and reasonable* * *.” Backbilling is clearly a practice affecting a charge and, as such, requires prior commission approval before the implementation of that practice by a utility company.
The majority opinion quotes paragraph 20 of Cincinnati Gas & Electric’s (CG&E) service regulations, which regulation limits backbilling for electric service to a period of two months. Unfortunately, the majority finds that regulation inapplicable to this cause. Although the service regulation may be ambiguous, it should apply in this case. We have held that where the meaning of a tariff is ambiguous, it is to be construed in favor of the consumer. Saalfield Publishing Co. v. Pub. Util. Comm. (1948), 149 Ohio St. 113. Today’s decision construes the tariff in favor of the very entity that drafted and caused any ambiguity, rather than the consumer who suffers from this construction.
With regard to gas service, a CG&E tariff provides:
“Gas will be measured by a meter or meters to be installed by Company upon Customer’s premises at a point most convenient for Company’s service, and upon the registration of said meter or meters all bills will be calculated. ” (Emphasis added.)
The tariff allows for billing only for gas service actually registered on a meter. Where no service registers on the meter, there can be no billing under the clear and unambiguous language of the company drafted tariff. Although this may seem to be a harsh view, in actuality it appropriately places the burden on the utility company to make certain that its meters are kept in working order. If they fail in this task, the utility company, not the consumer, should bear the brunt of the financial loss.
*357I am in complete accord with the majority decision which denies to the commission the power to limit backbilling to one year. My disagreement with the majority is in their failure to apply the company drafted tariff to the practice of backbilling. My solace is that this factual setting presents one of limited application due to the enlightened action of the General Assembly in the enactment of R. C. 4933.28.
For the foregoing reasons, I respectfully dissent in part.